—Appeal by the defendant from three judgments of the County Court, Westchester County (Angiolillo, J.), all rendered January 27, 1995, convicting him of robbery in the second degree, petit larceny, and menacing in the third degree under Indictment No. 93-01681, robbery in the third degree, grand larceny in the fourth degree, and petit larceny under Indictment No. 93-01682, and robbery in the first degree, robbery in the second degree, and grand larceny in the fourth degree under Indictment No. 93-01857, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record demonstrates that the defendant’s pleas were knowingly, voluntarily, and intelligently entered (People v Harris, 61 NY2d 9,17). The defendant’s contention that he was deprived of the effective assistance of counsel is without merit (see, People v Ellis, 81 NY2d 854; People v Baldi, 54 NY2d 137; see also, People v Minors, 189 AD2d 899; cf., People v Boodhoo, 191 AD2d 448). Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.